IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-59,420-02


                       EX PARTE BEHROOZ DAFTARIAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                CAUSE NO. 27,675-85
                           IN THE 85TH DISTRICT COURT
                              FROM BRAZOS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault of a child, and sentenced to life imprisonment in each case. His convictions

were affirmed on direct appeal. Daftarian v. State, No. 01-01-00409-CR (Tex. App.—Houston [1st

Dist.] Dec. 19, 2002) (op. on reh’g) (not designated for publication).

        Applicant raises two grounds for relief. The habeas court found that ground one should be

denied and ground two should be dismissed as subsequent. TEX . CODE CRIM . PROC. art. 11.07 § 4.
                                                                                                      2

After an independent review of the record, we agree with the habeas court that ground one should

be denied and that ground two should be dismissed as subsequent. However, we decline to adopt

findings 21, 22, 23, and 26. Accordingly, the writ application is denied in part and dismissed in part.



Filed: November 1, 2017

Do not publish